Citation Nr: 0117172	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  99-04 041	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
 in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1965 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 RO decision, which denied the 
veteran's claim of entitlement to service connection for 
PTSD, in addition to his claim of entitlement to service 
connection for peripheral neuropathy, claimed as due to Agent 
Orange.  


REMAND

Duty to Assist

The Board observes that recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent to his or her claim and expanded the duty to 
notify the veteran and his or her representative, if any, 
concerning the aspects of claim development.  See Veterans 
Claims Assistance Act of 2000, Pub.L.No. 106-475, 114 Stat. 
2096 (2000) (hereinafter, "VCAA"); Veterans Benefits and 
Health Care Improvement Act of 2000, Pub.L.No. 106-419, § 104 
(2000).
PTSD

Currently, the veteran and his representative contend that 
service connection is warranted for the veteran's PTSD.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required in order to better determine 
whether there is credible evidence showing that the veteran's 
alleged in service stressors, which he asserts is a 
precipating factor that caused his PTSD, actually occurred.  
The record reflects that the veteran identified his stressors 
as having occurred while he was stationed in Da Nang, 
Vietnam.  According to the veteran, the referenced traumatic 
events that he experienced included witnessing an individual 
having been injured during attack, as well as having 
volunteered during the TET offensive to carry the wounded off 
of medivac helicopters.  He later testified in April 2001, 
that around the time period he experienced the referenced 
events, he was first stationed on APL, and then transferred 
to Camp Tenshaw.  He indicated Camp Tenshaw was an old French 
barracks area.

A close review of the veteran's service personnel records 
indicates that he was in fact stationed in Da Nang, Vietnam.  
While there, he was assigned to the U.S. Naval Support 
Activity.  In particular, the records reflect that he was in 
Da Nang from December 1967 through March 1968.  Based on this 
evidence, in conjunction with the information provided by the 
veteran during his hearing, the Board finds that
a remand is necessary so that the RO can attempt to verify 
the veteran's alleged stressors with the United States Armed 
Services Center for Research of Unit Records (USASCRUR).

Veterans Benefits Administration (VBA) Manual M21-1 provides 
that, "A denial solely because of an unconfirmed stressor is 
improper unless it has first been reviewed by the ESG or 
Marine Corps." Veterans Benefits Administration Manual M21-1, 
Part VI, Change 61, para. 11.38 (f) (4) (September 12, 1997). 
It should be noted that the USASCRUR performs the same duties 
that the ESG used to perform.


Peripheral Neuropathy

The veteran and his representative also contend that service 
connection is warranted for peripheral neuropathy, as related 
to Agent Orange exposure in Vietnam.

The veteran's service personnel records, including his DD 
Form 214, indicate that he served in the Republic of Vietnam 
during the Vietnam Era.  Other than the veteran's assertions, 
there is no evidence in the claims file to support his 
account of herbicide exposure in service.  A medical record 
dated in December 1996, does however, reflect findings 
indicating the veteran currently has a concomitant mild 
sensory axonal peripheral neuropathy, which is greater in his 
upper extremities than in his lower extremities.

In this regard, applicable law provides that a veteran who 
had active service in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 38 C.F.R. § 3.309 (e) 
(2000) shall be presumed to have been exposed during service 
to an herbicide agent containing dioxin, such as Agent 
Orange, unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. 
§ 3.307 (a)(6) (2000).  Among the conditions listed under 
§ 3.309 (e) is peripheral neuropathy.

As the veteran has established the requisite service, in 
conjunction with a medical finding of a disease which is 
enumerated in 38 C.F.R. § 3.309 (e) (peripheral neuropathy in 
his upper and lower extremities), the Board observes that the 
statutory presumption that the veteran's disease was incurred 
in service as the result of exposure to an herbicide in 
service is applicable in this case.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307, 3.309 (e).  

Nevertheless, because 38 C.F.R. § 3.307 is a rebuttal 
presumption, evidence which may be considered in rebuttal of 
exposure to Agent Orange in service and subsequent incurrence 
of peripheral neuropathy, would be evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of a disease. 38 C.F.R. § 3.307 (d).  
With particular reference to peripheral neuropathy, VA law 
requires that such condition is to have manifested to a 
degree of 10 percent within one year after separation from 
service, in order to presume the condition was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In turn, service connection may only be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a) (2000).

Currently, the record does not indicate the date of onset of 
the veteran's peripheral neuropathy.  Moreover, this is an 
issue, which can only be resolved on the basis of expert 
medical opinion.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  As such, an examination of the veteran is 
subsequently necessary in order to obtain sufficient medical 
evidence for VA to make a determination on the veteran's 
claim.  See Falzone v. Brown, 8 Vet.App. 398, 404-04 (1995); 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994); Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  The examination should take 
into account the veteran's record of prior treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Lastly, in assisting the veteran to develop his claim for 
entitlement to service connection for peripheral neuropathy, 
as related to Agent Orange exposure in Vietnam, VA must make 
reasonable efforts to obtain any outstanding medical records, 
which have been identified by the veteran.  During his April 
2001 hearing, the veteran in this case indicated that he 
believed that his peripheral neuropathy was related to 
exposure to herbicides based on the fact that he had 
undiagnosed problems, which required him to go to the 
hospital on numerous occasions for medical testing.  Based on 
the veteran's testimony, it appears that the name and 
location of the medical facilities could be obtained.  As 
such, a reasonable effort should be made to obtain any 
possibly existing medical records reflecting medical testing 
or treatment of the veteran's peripheral neuropathy.

Accordingly, the case is REMANDED to the RO for the following 
development:


(1.)  The RO must review the entire claims file, 
including the veteran's previous statements of 
stressors, and any additional information submitted 
by the veteran or otherwise obtained pursuant to 
this remand, and prepare a summary of all claimed 
stressors.  This summary and all associated 
documents should be sent to the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, VA 22150.

(2.)  USASCRUR should be requested to 
provide any information, which might 
corroborate the veteran's alleged 
stressors.  The RO should specifically 
obtain the U.S. Naval Support Activity 
unit history during the time period of 
December 15, 1967 through March 16, 1968 
in order to determine whether the veteran 
did in fact participate in any activity 
consisting of transporting the wounded 
from medivac helicopters while in Da 
Nang, Vietnam.

(3.)  If the RO is unable to corroborate 
a stressor, the RO must inform the 
veteran of the results of the requests 
for information about the stressors.

(4.)  The RO should attempt to obtain and 
associate with the claims folder all 
relevant private and VA treatment records 
that have not already been made part of 
the claims folder.  The RO should request 
the veteran's assistance in providing 
information sufficient to locate such 
records.  If any such records are 
unavailable, the reasons for the 
unavailability should be documented in 
accordance with the proper procedures 
under the Veterans Claims Assistance Act.

(5.)  The RO should obtain from the 
Social Security Administration (SSA) the 
records pertinent to the claimant's claim 
for SSA disability benefits, as well as 
the medical records relied upon 
concerning that claim.  If any such 
records are unavailable, the reasons for 
the unavailability of these records must 
be documented.

(6.)  The RO should schedule the veteran 
to undergo a comprehensive VA 
neurological examination.  All studies 
deemed appropriate in the medical opinion 
of the examiner should be performed, and 
all findings should be set forth in 
detail.  The examiner must have an 
opportunity to review the entire claims 
folder, to include the veteran's service 
medical records and a copy of this 
remand.  After reviewing the available 
medical records and examining the 
veteran, the examiner should respond 
specifically to each of the following 
item/s:

(a.)  Are there objective findings 
supporting a diagnosis of peripheral 
neuropathy?

(b.)  If so, the examiner should state a 
medical opinion as the date of onset of 
such.

(c.)  The examiner should indicate 
whether it is at least as likely as not 
that the veteran's peripheral neuropathy 
is etiologically related to any exposure 
to herbicides the veteran may have had in 
service.

A complete rationale for any opinion 
expressed should be included in the 
examination report, to include upon what 
medical principles the opinions are based 
and citation to the evidence of record 
upon which the opinion is based.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.

If the examiner determines that it is not 
feasible to respond to any of the above 
items, the examiner should explain why it 
is not feasible to respond.

(7.)  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet.App. 
268, 271 (1998).

(8.)  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub.L.No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A and 5107) are fully complied 
with and satisfied.

(9.)  Following the completion of the 
foregoing, the RO should then 
readjudicate the veteran's claims for 
entitlement to service connection for 
PTSD and peripheral neuropathy as related 
to agent orange exposure in Vietnam.

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case. The supplemental statement of the case 
must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




